Title: To Thomas Jefferson from John Anderson, 2 July 1805
From: Anderson, John
To: Jefferson, Thomas


                  
                     
                     Thomas Jefferson President of the United States 
                     
                     Maryland Somerset County, Princess Anne. July 2: 1805
                  
                  Altho’ I have not the Honor of an acquaintance with you personally, I am emboldened from my knowledge of your character, to assume the liberty of writing and soliciting your patronage. I am a young man of obsure parentage and without fortune consiquently am compelled to have recourse to your goodness of heart for Succour—I am willing to engage as clerk in any office, or in fact any thing, that I can make a decent support. Should you think me worth attending to you will do a poor young man a singular kindness—Any recommendations you may deem necessary I flatter myself I shall be able to procure— 
                  I have the honor of being your Hble Servt.
                  
                     John H. Anderson 
                     
                  
               